DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/6/2022 has been entered. Claims 1-56 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/8/2021.
The specification was received on 6/6/2022. This specification is acceptable.
The drawings were received on 6/6/2022. These drawings are acceptable.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/410,685, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to disclose “the composition delivery element is a “stent” or “ribs” as recited in claim 7. The locations cited by the applicant’s response filed on 6/6/2022 does not include the support for “stent” or “ribs”. Accordingly this claim is not entitled to the benefit of the prior filed application.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Regarding claim 27, line 3, the limitation “delivery of the composition” appears to be amended to recite “the delivery of the composition” in order to refer to “delivery of the composition” recited in claim 1, lines 7-8.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 14, 15, 17, 18, 20-23, 29, 32, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) and further in view of Coston et al. (US 2002/0010414 A1).
Regarding claim 1, Ogata discloses a method (figures 7-9B) for enhanced delivery of a composition (paragraph 0061, lines 1-7) to a body region of a patient utilizing radiofrequency energy, the method comprising: 
directing a first electrode 105a, 210 (figures 2, 3 and one of two “Electrodes” in figures 9A, 9B) and a second electrode 105b, 210 (figures 2, 3 and other of two “Electrodes” in figures 9A, 9B, figure 3 shows an emobidment) coupled to a radiofrequency energy source 10 (figure 1) to a location proximate to the body region (“Treatment region” in figure 1 and 600 in figure 7); 
providing the radiofrequency energy (paragraph 0072) from the radiofrequency energy source 10 to the body region from at least one of the first electrode and the second electrode to provide a delivery condition configured to enhance delivery of the composition; and 
delivering (paragraph 0072, lines 5-10, paragraph 0061, lines 1-7) the composition proximate to the body region using a composition delivery element 310 (paragraph 0049, 1-9, figure 4). Ogata is silent regarding providing radiofrequency energy in modulated pulses.
However, Munger teaches a method for recanalizing a blocked blood vessel comprising providing radiofrequency energy in modulated pulses (paragraph 0033, lines 24-43) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate providing radiofrequency energy in modulated pulses as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Ogata is further silent regarding wherein the providing the radiofrequency energy further comprises measuring a signal associated with the body region and adjusting the provided radiofrequency energy based on the measured signal.
However, Coston teaches a method of performing tissue electroperforation to enhance drug delivery comprising wherein the providing the radiofrequency energy further comprises measuring a signal (paragraphs 0055, 0123) associated with the body region and adjusting (paragraph 0125) the provided radiofrequency energy based on the measured signal for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the providing the radiofrequency energy further comprises measuring a signal associated with the body region and adjusting the provided radiofrequency energy based on the measured signal as taught by Coston for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).

Regarding claim 2, Ogata discloses wherein the composition is a therapeutic agent or a pharmaceutical compound (paragraph 0095).

Regarding claim 3, Ogata discloses wherein the therapeutic agent or a pharmaceutical compound is a thrombolytic agent, a fibrinolytic enzyme, a thrombin inhibitor, an antiplatelet agent, an anticoagulant (paragraph 0095), an anti-restenotic agent, or an anti-cancer agent.

Regarding claim 4, Ogata discloses wherein the body region is a vessel (Paragraph 0002), graft or duct.

Regarding claim 5, Ogata discloses wherein the body region comprises an occlusion 610 (paragraph 0002, figure 7) located therein.

Regarding claim 6, Ogata discloses wherein the body region is a gland, an organ or a tumor (paragraph 0094, “tumor”) located in the body region.

Regarding claim 7, Ogata discloses wherein the composition delivery element is a balloon, a stent, microbubbles, ribs 610 (figure 9A) or a catheter 310, 400, 500 (paragraph 0051, figures 5A, 6A).

Regarding claim 8, Ogata discloses wherein the balloon, the ribs 610 (figure 9A) or the catheter is expandable (see figures 9A-9B).

Regarding claim 11, Ogata discloses wherein the delivery condition is one of cavitation, microjets, shockwaves, electrical stimulation, or a chemical reaction (paragraph 0039, lines 1-4).

Regarding claim 14, Ogata discloses wherein the delivering the radiofrequency energy provides for prolonged delivery (paragraph 0047, “treatment time period”) and imbedding of the composition within the body region (paragraph 0037, lines 1-8).

Regarding claim 15, Ogata is silent regarding wherein the measuring the signal associated with the body region and the adjusting the provided radiofrequency energy based on the measured signal further comprises: determining one or more impedance measurements based on the delivery of the radiofrequency energy; and optimizing the delivery of the radiofrequency based on the one or more impedance measurements.
However, Canton teaches wherein the measuring the signal associated with the body region and the adjusting the provided radiofrequency energy based on the measured signal further comprises: determining (paragraphs 0055, 0123) one or more impedance measurements based on the delivery of the radiofrequency energy; and optimizing (paragraph 0125) the delivery of the radiofrequency based on the one or more impedance measurements for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the measuring the signal associated with the body region and the adjusting the provided radiofrequency energy based on the measured signal further comprises: determining one or more impedance measurements based on the delivery of the radiofrequency energy; and optimizing the delivery of the radiofrequency based on the one or more impedance measurements as taught by Canton for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).

Regarding claim 17, Ogata is silent regarding wherein the modulated pulses have a pulse width between about 0.05 to about 500 microseconds.
However, Munger teaches wherein the modulated pulses have a pulse width between about 0.05 to about 500 microseconds (paragraph 0032, lines 18-22) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the modulated pulses have a pulse width between about 0.05 to about 500 microseconds as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 18, Ogata is silent regarding wherein the modulated pulses have a pulse width between about 500 microseconds and 1 second.
However, Munger teaches wherein the modulated pulses have a pulse width between about 500 microseconds to about 1 second (paragraph 0032, lines 18-22) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the modulated pulses have a pulse width between about 500 microseconds to about 1 second as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 20, Ogata discloses wherein the radiofrequency energy are gated using an ECG (paragraph 0084, due to timed energy transmission, the radiofrequency is gated) or another waveform signal obtained from the body. Ogata is silent regarding radiofrequency energy being in modulated pulses.
However, Munger teaches a method for recanalizing a blocked blood vessel comprising radiofrequency energy being in modulated pulses (paragraph 0033, lines 24-43) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate providing radiofrequency energy in modulated pulses as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 21, Ogata is silent regarding wherein the modulated pulses are grouped into bursts having a burst width between 10ms and an interval between each burst between 1ms to 100ms.
However, Munger teaches wherein the modulated pulses are grouped into bursts having a burst width between 10ms and an interval between each burst between 1ms to 100ms (paragraph 0032, lines 18-22) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the modulated pulses are grouped into bursts having a burst width between 10ms and an interval between each burst between 1ms to 100ms as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 22, Ogata is silent regarding wherein the radiofrequency energy is between 400V to 4000V.
However, Munger teaches wherein the radiofrequency energy is between 400V to 4000V (paragraph 0032, lines 12-13) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the radiofrequency energy is between 400V to 4000V as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 23, Ogata is silent regarding wherein the radiofrequency energy is less than 400V.
However, Munger teaches wherein the radiofrequency energy is less than 400V (paragraph 0032, lines 12-13, 10-500V includes a range of voltage that is less than 400V) for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Ogata to incorporate wherein the radiofrequency energy is less than 400V as taught by Munger for the purpose of preventing excessive temperature increase around the tissues (paragraph 0033, lines 24-43) and increasing ablation process effectiveness in removing blockage from the vessel (paragraph 0015, lines 4-10).

Regarding claim 29, Ogata discloses wherein the composition is delivered to the body region prior to the delivery of the radiofrequency energy (paragraph 0072, lines 5-10).

Regarding claim 32, Ogata discloses wherein the first electrode 105a is delivered on a first longitudinal member 100a and the second electrode 105b is delivered on a second longitudinal member 100b.

Regarding claim 33, Ogata discloses wherein the first longitudinal member 100a and the second longitudinal member 100b are independent (paragraph 0071, lines 1-6, elements 100a, 110b are independently controlled in non-overlapping manner), non-overlapping guidewires or catheters (paragraph 0039, lines 8-11).

Regarding claim 35, Ogata discloses wherein the delivering comprises delivering the first longitudinal member 100a and the second longitudinal member 100b to the body region from opposite directions (figure 7, paragraph 0071, lines 1-6).

Regarding claim 36, Ogata is silent regarding wherein one of the first electrode or the second electrode is located on a patch placed outside the body region.
However, Munger teaches wherein one of the first electrode or the second electrode is located outside the body region (paragraph 0038) for the purpose of enabling treatment of elongated occlusions as well as crossing densely calcified lesion (paragraph 0038).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the position of one of the first electrode or the second electrode of Ogata to incorporate wherein one of the first electrode or the second electrode is located on a patch placed outside the body region as taught by Munger for the purpose of enabling treatment of elongated occlusions as well as crossing densely calcified lesion (paragraph 0038).

Claims 1, 7, 9, 27, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5,674,192) in view of Eppstein et al. (US 5,885,211) and further in view of Coston et al. (US 2002/0010414 A1).
Regarding claim 1, Sahatjian discloses a method (figures 1d-2a) for enhancing delivery of a composition to a body region of a patient utilizing radiofrequency energy, the method comprising: 
directing a first electrode (one of two elements 43) and a second electrode (other of two elements 43) coupled to a radiofrequency energy source (column 10, lines 1-5, in order to transmit “radiofrequency current”, radiofrequency energy source needs to be connected to element 43) to a location proximate to the body region (region comprising element 5); 
providing radiofrequency energy (column 10, lines 1-5) from the radiofrequency energy source to the body region from at least one of the first electrode (one of two elements 43) and the second electrode (other of two elements 43) to provide a delivery condition configured to enhance delivery of the composition; and 
delivering the composition (column 8, lines 53-56) proximate to the body region using a composition delivery element 3. Sahatjian is silent regarding providing radiofrequency energy in modulated pulses.
However, Eppstein teaches a method of delivering drug into the patient comprising delivery radiofrequency energy in modulated pulses (column 13, lines 11-48) for the purpose of preventing tissue damage due to heat and forming microporation into the skin to enhance drug delivery (column 13, lines 11-48 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Sahatjian to incorporate providing radiofrequency energy in modulated pulses for the purpose of preventing tissue damage due to heat and forming microporation into the skin to enhance drug delivery (column 13, lines 11-48 and abstract).
Sahatjian is further silent regarding wherein the providing the radiofrequency energy further comprises measuring a signal associated with the body region and adjusting the provided radiofrequency energy based on the measured signal.
However, Coston teaches a method of performing tissue electroperforation to enhance drug delivery comprising wherein the providing the radiofrequency energy further comprises measuring a signal (paragraphs 0055, 0123) associated with the body region and adjusting (paragraph 0125) the provided radiofrequency energy based on the measured signal for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Sahatjian to incorporate wherein the providing the radiofrequency energy further comprises measuring a signal associated with the body region and adjusting the provided radiofrequency energy based on the measured signal as taught by Coston for the purpose of modulating energy to the tissue (paragraph 0121, lines 1-4) thereby enhancing drug delivery (paragraph 0131).
Regarding claim 7, Sahatjian discloses wherein the composition delivery element is a balloon, a stent, a microbubbles, ribs or a catheter 3.

Regarding claim 9, Sahatjian discloses wherein the composition delivery element has a surface coated (column 8, lines 35-39, column 8, line 65-column 9, line 30) or imbedded with the composition.

Regarding claim 27, Sahatjian discloses wherein the providing the radiofrequency energy (column 10, lines 1-5, inflating the balloon and forcing the drug to release from the drug and deliver to the tissue is construed as a mechanical force) provides a mechanical force to enhance diffusion of the composition into the body region to enhance delivery of the composition (column 8, lines 53-56, “penetration of the drug into the tissue”). 

Regarding claim 28, Sahatjian discloses wherein the providing the radiofrequency energy causes vasodilation, increased cell permeability or reversible electroporation to enhance delivery of the composition (column 8, lines 53-56, “facilitate penetration of the drug into the tissue”).

Regarding claim 30, Sahatjian discloses wherein the first electrode and the second electrode are delivered on a single longitudinal member (see “L” in figure 2a below).

    PNG
    media_image1.png
    260
    482
    media_image1.png
    Greyscale


Regarding claim 31, Sahatjian discloses wherein the single longitudinal member (see “L” in figure 2a above) is a catheter 3 or a guidewire.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claims 1 and 7 above, and further in view of Unger et al. (US 6,443,898 B1).
Regarding claim 10, Ogata/Munger/Coston (hereinafter referred as “modified Ogata”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 7. Modified Ogata is silent regarding wherein the composition delivery element is microbubbles filled with the composition.
However, Unger teaches a design of a therapeutic delivery systems comprising wherein the composition delivery element is microbubbles filled with the composition (column 4, lines 28-39, lines 44-53) for the purpose of achieving targeted drug delivery to a desired body site (column 4, lines 28-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the composition delivery element of modified Ogata to incorporate microbubbles filled with composition as taught by Unger for the purpose of achieving targeted drug delivery to a desired body site (column 4, lines 28-39).

Regarding claim 13, modified Ogata is silent regarding wherein the delivery condition is at least one region of cavitation bubbles having diameter of between 1um and 10mm.
However, Unger teaches wherein the delivery condition is at least one region of cavitation bubbles having diameter of between 1um and 10mm (column 10, lines 11-15) for the purpose of releasing the composition under the radiofrequency energy effect (column 4, lines 44-53) for the targeted composition delivery to the specific tissues (column 4, lines 29-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the delivery condition of modified Ogata to incorporate wherein the delivery condition is at least one region of cavitation bubbles having diameter of between 1um and 10mm as taught by Unger for the purpose of releasing the composition under the radiofrequency energy effect (column 4, lines 44-53) for the targeted composition delivery to the specific tissues (column 4, lines 29-39).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claims 1 and 11 above, and further in view of Naimark et al. (US 6,638,246 B1).
Regarding claim 12, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 11. Modified Ogata is silent regarding wherein the delivery condition is a shockwave having an instantaneous magnitude between 0.1MPa to 20MPa.
However, Naimark teaches a design of a medical device for delivery of a biologically active material to a lumen comprising wherein the delivery condition is a shockwave having an instantaneous magnitude between 0.1MPa to 20MPa (column 15, lines 1-20, 10 atm to 5000 atm is equivalent to 1.01 MPa to 506.63 MPa thus including at least a portion of claimed range) for the purpose of enhancing drug delivery to the body lumen (column 15, lines 1-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the delivery condition is a shockwave having an instantaneous magnitude between 0.1MPa to 20MPa as taught by Naimark for the purpose of enhancing drug delivery to the body lumen (column 15, lines 1-20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claim 1 above, and further in view of Kalghatgi et al. (US 2015/0157870 A1).
Regarding claim 16, modified Ogata discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified Ogata is silent regarding wherein the first electrode and the second electrode have a diaelectric barrier to implement low-intensity plasma discharge.
However, Kalghatgi teaches a design of a shape conforming flexible dielectric barrier discharge plasma generators wherein the first electrode and the second electrode have a diaelectric barrier to implement low-intensity plasma discharge (paragraph 0043, abstract, shape conforming dielectric barrier discharge plasma generators include a plurality of electrodes) for the purpose of applying the composition (paragraph 0044).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of modified Ogata to incorporate wherein the first electrode and the second electrode have a diaelectric barrier to implement low-intensity plasma discharge as taught by Kalghatgi for the purpose of applying the composition (paragraph 0044).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claim 1 above, and further in view of Lewis et al. (US 6,352,535 B1).
Regarding claim 19, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding wherein the modulated pulses have a pulse width less than 0.05 microseconds.
However, Lewis teaches a method for performing electro microsurgery comprising wherein the modulated pulses have a pulse width less than 0.05 microseconds (figure 5A, column 6, lines 19-26, pulses are administered according to the profile shown in figure 5A and several of the pulse intervals i.e. between peaks are of a duration less than one fifth of 0.1 microseconds, that is about 0.02 microseconds thus less than 0.05 microseconds) for the purpose of creating cavitation which enhances drug delivery (column 7, lines 23-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the modulated pulses of modified Ogata to incorporate the modulated pulses have a pulse width less than 0.05 microseconds as taught by Lewis for the purpose of creating cavitation which enhances drug delivery (column 7, lines 23-25).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claim 1 above, and further in view of Gustus et al. (US 2010/0125268 A1).
Regarding claim 24, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding wherein the incident intensity of the radiofrequency energy is between about 0.1 to 5 Joules per square millimeter.
However, Gustus teaches a method for inducing vasodilation in artery tissue comprising wherein the incident intensity of the radiofrequency energy is between about 0.1 to 5 Joules per square millimeter (paragraphs 0016, 0067, treatment area of 32mm2 and 4 to 45 Joules would result in 0.125 Joules per square millimeter to 1.41 Joules per square millimeter) for the purpose of applying energy at an average rate commensurate with the thermal time constants involved such that significant difference in the tissues’ thermal properties can be leveraged to the patient’s advantage (paragraph 0070).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the incident intensity of the radiofrequency energy is between about 0.1 to 5 Joules per square millimeter as taught by Gustus for the purpose of applying energy at an average rate commensurate with the thermal time constants involved such that significant difference in the tissues’ thermal properties can be leveraged to the patient’s advantage (paragraph 0070).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claim 1 above, and further in view of Wu et al. (US 2009/0062873 A1).
Regarding claim 25, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding further comprising delivering the radiofrequency energy until an electrical limit is met.
However, Wu teaches a method of modulating neurons comprising delivering the radiofrequency energy until an electrical limit is met (paragraph 0150) for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate delivering the radiofrequency energy until an electrical limit is met as taught by Wu for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).

Regarding claim 26, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Ogata is silent regarding wherein the electrical limit is less than 100 Ohms.
However, Wu teaches wherein the electrical limit is less than 100 Ohms (paragraphs 0153, 0158, impedance less than 20 Ohms) for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate wherein the electrical limit is less than 100 Ohms as taught by Wu for the purpose of avoiding an unsafe or undesired operating state (paragraph 0153, lines 15-17).

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (US 5,674,192) in view of Eppstein et al. (US 5,885,211) in view of Coston et al. (US 2002/0010414 A1) as applied to claim 1 above, and further in view of Darvish et al. (US 7,190,997 B1).
Regarding claims 32 and 34, Sahatjian/Eppstein/Coston (hereinafter referred as “modified Sahatjian”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sahatjian further discloses the first electrode (one of the two elements 43) is delivered on a first longitudinal member (see “L” in figure 2a above). Modified Sahatjian is silent regarding the second electrode is delivered on a second longitudinal member wherein the delivering comprises delivering the first longitudinal member and the second longitudinal member to the body region in the same direction.
However, Darvish teaches a design of a drug delivery device comprising the second electrode 170 is delivered on a second longitudinal member (column 14, lines 5-10, wiring or connection that transmits energy to the electrode 170) wherein the delivering comprises delivering the first longitudinal member (wiring or connection that transmits energy to element 168) and the second longitudinal member (wiring or connection that transmits energy to element 170) to the body region in the same direction (figure 3c) for the purpose of preventing molecules from being transported outside of the electrified area (column 14, lines 22-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Sahatjian to incorporate the second electrode is delivered on a second longitudinal member wherein the delivering comprises delivering the first longitudinal member and the second longitudinal member to the body region in the same direction as taught by Darvish for the purpose of preventing molecules from being transported outside of the electrified area (column 14, lines 22-26).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0296262 A1) in view of Munger et al. (US 2008/0039830 A1) in view of Coston et al. (US 2002/0010414 A1) as applied to claim 1 above, and further in view of Darvish et al. (US 7,190,997 B1).
Regarding claim 37, modified Ogata discloses the claimed invention substantially as claimed, as set forth above in claim 1. Munger further discloses placing an electrode on a patch outside the body region (paragraph 0038). However, modified Ogata is silent regarding providing a third electrode outside the body region, wherein the third electrode is electrically coupled to the first electrode and the second electrode.
However, Darvish teaches using a third electrode (sensors in column 22, lines 60-67) placed outside the body region (column 23, lines 6-8) wherein the third electrode is electrically coupled to the first electrode and the second electrode (electricity is provided from element 100 to one or more electrodes 106 and sensor) for the purpose of sensing various cardiac and systemic parameters (column 23, lines 1-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of modified Ogata to incorporate providing a third electrode located on a patch outside the body region, wherein third electrode is electrically coupled to the first electrode and the second electrode as taught by Darvish for the purpose of sensing various cardiac and systemic parameters (column 23, lines 1-8).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783